Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
The filling date of this application number recited above is January 17, 2019. Domestic Benefit/National Stage Information has been claimed for provisional application number 62/618,530 in the Application Data Sheet, therefore the examination will be undertaken in consideration of January 17, 2018, as the priority date, for applicable claims 
No information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 (and claims 2-7, 9-14, and 16-20 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “receiving approved charitable entity information relating to a donee entity and including ... organizational standards of the donee entity”. As disclosed by Specification [0026] “The charitable entity may become approved through an application process, a voting process among one or more matching entities, by maintaining certain standards (e.g., quality, diversity, government-mandated qualifications)”, the Applicant’s original disclosure teaches that the “organizational standards of the charitable entity” is maintained by the charitable entity to be approved, and does not explicitly disclose that this information is included to be provided as “approved charitable entity information”, as disclosed [0026] “In some embodiments, the charitable entity information may also include a headquarters address, public record information, shareholders, stakeholders, corporation status, etc.” and also [0041] “For example, any information may be pulled of the charitable entity information 234, including: an associated charity cause 236, a priority task 238, and/or a matching entity approval list 240”. Therefore, the claims recite new matter as failing to comply with the written description requirement, and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea, Certain Methods of Organizing Human Activity and/or Mental process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 8 and 15, the claims recite “a method comprising:
receiving consumer donor information about a consumer donor including a trigger purchase and a donation roundup amount;
determining a selectable charity cause for receiving at least a portion of the donation roundup amount and a selectable contribution weight of the donation roundup amount corresponding to the selectable charity cause based on consumer charity preference information;
receiving matching entity information including a pledge amount and at least one associated charity cause of a matching entity;
receiving approved charitable entity information relating to a donee entity and including an associated charity cause, organizational standards of the donee entity, a corporation status of the donee entity, and a priority requiring monetary funds for advancement;
determining a matching donor entity and the donee entity based on one or more of the received consumer donor information, the received matching entity information, and the received approved charitable entity information;
in response to the determining of the matching donor entity and the donee entity, generating combined contribution data including:
a consumer donor identification label;
a matching donor entity identification label;
a donee entity identification label;
a monetary amount label including a separate amount for both of the donation roundup amount from the consumer donor and a matched amount from the matching donor entity;
an associated charity cause label; and
a trigger purchase label identifying the trigger purchase;
based on the generated combined contribution data, identifying a total monetary value to send to the donee entity;
based on the generated combined contribution data, generating a statement with one or more labels itemized;
providing the generated statement to the consumer donor;
sending the donation roundup amount from the consumer donor to the donee entity; and
sending the matched amount from the matching donor entity to the donee entity.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organized human activity, specifically commercial interactions and/or interactions between people. The method recited above is an interaction between a consumer and a merchant to provide donations to a charity from a transaction, which involves the process of interchanging information to select a charity and donating a monetary value, which is a commercial interaction and/or an interaction between people.
Additionally, the claim limitations involve determining the matching information (e.g. compare data), and performing calculations (e.g. roundup amount, identifying total monetary value, etc.), based on the received information. Identifying information, comparing information, and providing roundup amounts can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper. Even if the claim limitations are claimed as being performed on a computer, the claims can recite a mental process, as recognized by the Supreme Court in Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."). See also examples of claims that recite mental processes as disclosed in MPEP 2106.04(a)(2)(III):
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); and
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011).
Therefore, the claims recite mental process, as the limitations can be performed in the human mind, or by a human using a pen and paper.
As per Claim 1, this judicial exception is not integrated into practical application. The claim does not recite any additional elements that integrate the exception into a practical application of the exception, as the claim only recites a process, which is an abstract idea as discussed above, without any involvement of a computer, hardware components, software, or any other technology. Since the claims do not recite any additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception, the claim is not patent eligible.
As per Claims 8 and 15, Claim 8 recites an additional element of “a system comprising: one or more processors; and at least one non-transitory computer-readable media communicatively coupled to the one or more processors and configured to store one or more instructions that, in response to being executed by the one or more processors, cause or direct the system to perform operations” and Claim 15 recites an additional element of “one or more non-transitory computer-readable media having encoded therein programming code executable by one or more processors to perform or control performance of operations.” This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “processor” and “non-transitory computer-readable media” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using the computer as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f). As disclosed in Specifications [0018] “Generally, the processor 252 in the computing system 250 may include any suitable special-purpose or general-purpose computer, computing entity, or processing device including various computer hardware or software modules ... For example, the processor 252 may include a microprocessor, a microcontroller, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a Field-Programmable Gate Array (FPGA), or any other digital or analog circuitry configured to interpret and/or to execute program instructions and/or to process data” and [0020] “non-transitory computer-readable storage media including Random Access Memory (RAM), Read-Only Memory (ROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Compact Disc Read-Only Memory (CD-ROM) or other optical disk storage, magnetic disk storage or other magnetic storage devices, flash memory devices (e.g., solid state memory devices), or any other storage medium which may be used to carry or store desired program code in the form of computer-executable instructions or data structures”, these additional elements are recited as general computer components, with mere instructions to perform generic functions such as: receive data, determine data, generate data, and provide data. Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims recite an additional element of receiving data, generating data, identifying data, and providing data. Gathering information, comparing information, and sending information is mere data gathering and/or mere data manipulation, which is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system (e.g. “apply it”) and/or adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept (aka “significantly more”). The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2, 9 and 16 recite “wherein the selectable contribution weight of the donation roundup amount is determined via one or more of: survey answers, shopping trends, and social network postings related to the consumer donor.” The claims provide further details regarding the data (e.g. weight of the amount is determined based on certain data). As similarly discussed above with its parent claims, mere data gathering and/or mere data manipulation is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 3, 10 and 17 recite “wherein one or both of the consumer donor information and the approved charitable entity information is automatically generated based on social media data.” The claims provide further details regarding the data (e.g. information automatically generated based on data). As similarly discussed above with its parent claims, mere data gathering and/or mere data manipulation is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 4, 11 and 18 recite “further comprising requesting a card issuer or banking affiliate to transfer funds of one or both of the consumer donor and the matching donor entity to the donee entity, wherein the funds correspond to at least a portion of the total monetary value.” The claims provide further details regarding the data (e.g. funds corresponding to a portion of monetary value). As similarly discussed above with its parent claims, mere data gathering and/or mere data manipulation is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 5, 12 and 19 recite “wherein determining the matching donor entity and the done entity includes determining an available balance of the matching entity by subtracting funds previously donated by the matching entity from the pledge amount of the matching entity.” The claims provide further details regarding the data (e.g. subtracting data). As similarly discussed above with its parent claims, mere data gathering and/or mere data manipulation is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 6, 13 and 20 recite “wherein if the donation roundup amount exceeds an available balance of the matching entity, the matching entity is deselected or passed over as the matching donor entity.” The claims provide further details regarding the data (e.g. entity deselected based on data exceeding value). As similarly discussed above with its parent claims, mere data gathering and/or mere data manipulation is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 7 and 14 recites “further comprising analyzing the generated combined contribution data to demonstrate consumer trends.” The claims provide further details regarding the data (e.g. analyze data to demonstrate trend). As similarly discussed above with its parent claims, mere data gathering and/or mere data manipulation is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-7, 9-14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above (e.g. “apply it”), and adds insignificant extra-solution activity to the judicial exception. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, see pages 8 to 17, filed 07 February 2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 9 to 14, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the claims are directed towards certain methods of organizing human activity, specifically under “commercial or legal interactions” and/or “interaction between people”. The method recited by the claims is an interaction between a consumer and a merchant to provide donations to a charity from a transaction, which involves the process of interchanging information to select a charity and donating a monetary value.
Additionally, the claim limitations involve determining the matching information (e.g. compare data), and performing calculations (e.g. roundup amount, identifying total monetary value, etc.), based on the received information. Identifying information, comparing information, and providing roundup amounts can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper. Even if the claim limitations are claimed as being performed on a computer, the claims can recite a mental process, as recognized by the Supreme Court in Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."). See also examples of claims that recite mental processes as disclosed in MPEP 2106.04(a)(2)(III):
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); and
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011).
Therefore, the claims recite mental process, as the limitations can be performed in the human mind, or by a human using a pen and paper. As such, the claims are directed towards certain methods of organizing human activity and/or mental process, thus the claims are directed to an abstract idea under Prong One of Step 2A analysis.
Applicant contends, see pages 14 to 15, that the claims recite additional features that integrate the abstract idea into a practical application. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, determining data based on received data (e.g. compare information to find matching data) and performing calculations (e.g. determine total monetary value, provide roundup amounts, etc.) is still part of the abstract idea, specifically mental process, as disclosed above. However, even considering these limitations as additional elements, gathering information, comparing information, and sending information is mere data gathering and/or mere data manipulation, which is adding insignificant extra-solution to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g). Therefore, the additional elements of the claims are merely using the computer as a tool to perform the abstract idea, and/or adds insignificant extra-solution activity to the judicial exception, which are not indicative of integration into a practical application.
Applicant contends, see pages 15 to 17, that the claims amount to “significantly more” than the abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the claims, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system (e.g. “apply it”) and/or adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept (aka “significantly more”). Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 17 to 20, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Charity Navigator” search engine website;
“America’s Charities” search engine website;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697